Exhibit 10.5

Execution Version

SECOND AMENDMENT TO ADDENDUM TO MORTGAGE SELLING AND SERVICING CONTRACT (EAR
Agreement)

This Second Amendment (the “Second Amendment”) to that Addendum To Mortgage
Selling and Servicing Contract dated effective as of April 1, 2014 and amended
by a First Amendment to Addendum to Mortgage Selling and Servicing Contract
dated as of June 1, 2014 (as so amended, the “EAR Agreement”) by and between
FANNIE MAE, a corporation organized and existing under the laws of the United
States (“Fannie Mae”) and Green Tree Servicing LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“Servicer”), is
hereby mutually agreed upon and entered into effective December 19, 2014.

WITNESSETH:

WHEREAS, Fannie Mae and Servicer desire to amend and reduce the Early
Reimbursement Amount Limit and make certain other amendments to the EAR
Agreement.

NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and upon terms and subject to the
conditions set forth herein, Fannie Mae and Servicer agree as follows:

Section 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the EAR Agreement, as amended hereby, are used herein as
therein defined.

Section 2. Early Reimbursement Amount Limit. The Section of the EAR Agreement
titled “Early Reimbursement Amount Limit” shall be amended and restated in its
entirety to provide as follows:

Fannie Mae’s obligation to make payment of Periodic Early Reimbursement Amounts
will not exceed a maximum Aggregate Early Reimbursement Amount of Two Hundred
Million ($200,000,000) dollars.

Section 3. Schedule 1. Schedule 1 to the EAR Agreement shall be amended and
replaced with the attached revised Schedule 1.

Section 4. Schedule 2. Schedule 2 to the EAR Agreement shall be amended and
replaced with the attached revised Schedule 2.

Section 5. Continuing Effect of the EAR Agreement. Except as expressly amended
hereby, the provisions of the EAR Agreement are and shall remain in full force
and effect.

Section 6. Counterparts. This Second Amendment to EAR Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties has caused this Second
Amendment to EAR Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.

 

FANNIE MAE     GREEN TREE SERVICING LLC By:  

/s/ Tara Malone

    By:  

/s/ Cheryl Collins

Name:  

Tara Malone

    Name:  

Cheryl Collins

Title:  

Vice President

    Title:  

SVP & Treasurer

Date:  

12/19/2014

    Date:  

12/19/2014



--------------------------------------------------------------------------------

SCHEDULE 1

 

Original Advancing Servicer or Originator

  

SSID Number

  

Transfer Date

GMAC Mortgage, LLC   

261840111

261840120

261840138

261840146

261840804

261840855

   January 31, 2013 Bank United    261840049    April 1, 2009 Hayhurst Mortgage,
Inc    261840073    February 1, 2010

Advances made by Servicer relating to Mortgage Loans in each of the above
referenced acquired portfolios after the applicable Transfer Date shall be
Eligible Advances.



--------------------------------------------------------------------------------

SCHEDULE 2

 

Original Advancing Servicer

  

Legacy Advance Type; Early

Reimbursement rate

  

Transfer Date

GMAC Mortgage, LLC   

P&I Delinquency Advance: 100%

T&I Escrow Advances: 80%

Corporate Servicing Advances: 80%

   January 31, 2013